Citation Nr: 0103967	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for respiratory 
disability, to include as secondary to exposure to 
herbicides.

3.  Entitlement to service connection for arthritis of the 
spine secondary to service-connected left shoulder 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left shoulder (left 
shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted entitlement to 
service connection for left shoulder disability and assigned 
a 10 percent evaluation effective January 29, 1999; this 
rating action also denied entitlement to service connection 
for the disabilities noted on the title page.

The issues of entitlement to service connection for 
respiratory disability, to include as secondary to exposure 
to herbicides, and to service connection for arthritis of the 
spine secondary to service-connected left shoulder disability 
will be addressed in the remand portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for cardiovascular disability and entitlement to 
an evaluation in excess of 10 percent for left shoulder 
disability has been obtained.

2.  Cardiovascular disability was not shown in service or 
after discharge.

3.  The veteran's left shoulder disability is manifested by 
pain on motion, weakness, and limitation of motion.



CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by service and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112(a), (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  The criteria for a 20 percent rating for left shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5003, 5201, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for 
cardiovascular disability and for an evaluation in excess of 
10 percent for service-connected left shoulder disability and 
that he has been requested to provide information concerning 
potential sources of medical evidence pertaining to 
postservice treatment for these disabilities.  The Board 
notes that the record contains medical evidence relevant to 
adjudication of these claims, to include recent VA 
examinations.  No further information or evidence from the 
veteran is required to substantiate his claims for service 
connection for cardiovascular disability and for an 
evaluation in excess of 10 percent for service-connected left 
shoulder disability.  In sum, the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the VCAA.

Service Connection for Cardiovascular Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service incurrence or 
aggravation of cardiovascular disease may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran's service medical records, including his October 
1968 induction and August 1970 discharge examination reports, 
do not contain any complaints or findings of cardiovascular 
disease; his heart and vascular system was normal on both 
examinations.  Blood pressure readings were 118/70 in October 
1968 and 130/78 in August 1970.

February 1977 records from Bossier City General Hospital 
reveal complaints that included chest pain.  An 
electrocardiogram was normal.  No cardiovascular disability 
was diagnosed.  Bossier City General Hospital records reveal 
that the veteran was hospitalized from February to March 1978 
with complaints of occasional chest pain since November 1977.  
His blood pressure was 120/80.  The diagnosis was chest pain, 
probably musculoskeletal in origin.  According to June 1983 
records from Bossier Medical Center, the veteran again 
complained of chest pain.  He underwent a bronchoscopy with 
transbronchial lung biopsy.  The biopsy showed slight chronic 
bronchitis associated with anthracosis.  The diagnoses were 
interstitial lung disease and chest pain of undetermined 
etiology.

On VA examination in June 1999, the veteran complained of a 
long history of shortness of breath.  Physical examination 
did not reveal any evidence of heart failure, pulmonary 
hypertension, or cor pulmonale.  Chest X-ray studies were 
noted to be unremarkable.

Although the veteran contends that he has cardiovascular 
disease as a result of service, his service medical records 
and the post-service records on file do not contain evidence 
of chronic cardiovascular disease.  In fact, although he 
complained in 1978 of occasional chest pains since November 
1977, it was concluded after evaluation that his chest pains 
were probably musculoskeletal in origin.  When examined by VA 
in June 1999, which included X-rays of the chest, there were 
no adverse cardiovascular findings.  Since there is no 
current evidence of cardiovascular disability, service 
connection for cardiovascular disability is not warranted.

Original Rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left shoulder disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

On VA orthopedic examination in June 1999, the veteran 
complained of pain, weakness, fatigue, decreased range of 
motion, and stiffness of the left shoulder.  He said that he 
had dislocated his shoulder three times, with the most recent 
one approximately eight months earlier.  A precipitating 
factor of shoulder pain was trying to raise his arm above 
shoulder level.  Physical examination of the left shoulder 
revealed discomfort with range of motion; there was 
additional limitation due to pain, fatigue, and weakness.  
The examiner found objective evidence of painful motion, 
weakness, and tenderness.  Forward flexion and abduction of 
the left shoulder were 120 degrees, external rotation was 80 
degrees, and internal rotation was 70 degrees; all motions 
were done with discomfort.  X-rays of the left shoulder 
showed mild degenerative joint disease.  Degenerative joint 
disease of the left shoulder was diagnosed.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that at the time of examination by VA in June 
1999, it was indicated the veteran was right handed.  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level; 
a 30 percent rating is for consideration where the motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Full range of forward flexion and abduction of the shoulder 
is from 0-180 degrees; full range of internal and external 
rotation is from 0-90 degrees.  38 C.F.R. § 4.71, Plate I 
(2000).

Under Diagnostic Code 5203, a 20 percent evaluation is 
assigned for nonunion of the clavicle or scapula of the minor 
arm with loose movement or for dislocation of the clavicle or 
scapula of the minor arm.  Or rate on impairment of function 
of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left shoulder disability.  He 
complained on VA examination in June 1999 of left shoulder 
pain, weakness, loss of motion, and stiffness; he noted 
difficulty is raising his left arm above his shoulder.  There 
is X-ray evidence on file of left shoulder arthritis, and 
motion of the shoulder was limited in all directions on VA 
examination in June 1999.  In addition, there is examination 
evidence of pain on motion of the left shoulder, weakness, 
and fatigue.  In the Board's opinion, when all pertinent 
disability factors are considered, an evaluation of 20 
percent is warranted for left shoulder disability, based on 
functional impairment, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201.  The Board must conclude that the disability does not 
more nearly approximate the criteria for an evaluation in 
excess of 20 percent since left shoulder flexion and 
abduction is to 120 degrees; rotation is to, at least, 70 
degrees; and the veteran's degenerative arthritis of the left 
shoulder is described as mild. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
left shoulder disability and that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by a 20 percent evaluation.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.


ORDER

Service connection for cardiovascular disability is denied.

A 20 percent evaluation is granted for the veteran's left 
shoulder disability, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for arthritis of the spine as secondary to 
service-connected left shoulder disability, the Board notes 
that the veteran has not been provided the pertinent VA law 
and regulations on secondary service connection.  
Additionally, although the veteran has contended that he has 
a respiratory disability due to exposure in service to 
herbicides, there is no medical opinion on file on the 
etiology of the disability.

Because of the above, as well as the noted changes in the law 
brought about by VCAA, the veteran's claims for service 
connection for respiratory disability, to include as 
secondary to exposure to herbicides, and service connection 
for arthritis of the spine secondary to service-connected 
left shoulder disability are REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to the claims still on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of any 
respiratory disability.  The claims 
files, including a copy of this REMAND, 
must be made available to the examiner 
before the examination for proper review 
of the medical history, and the examiner 
should note whether the files were 
reviewed.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  After 
review of all of the material in the 
claims files, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any respiratory 
disability found is etiologically related 
to service, to include exposure to 
herbicides.  The rationale for each 
opinion expressed should also be 
provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA.  Then, the RO 
should readjudicate the issues on appeal. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, which 
must include the pertinent VA law and 
regulations on secondary service 
connection, and they should be afforded 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



